 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MULTISTAR INDUSTRIES, a
      Washington corporation,                      NO. 2:19-CV-0182-TOR
 8
                                Plaintiff,         ORDER DENYING MOTION TO
 9                                                 REMAND
            v.
10
      GENERAL MOTORS LLC, et al.,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Motion to Remand to State Court

14   (ECF No. 44). This matter was submitted for consideration without oral argument.

15   The Court has reviewed the record and files herein, the completed briefing and is

16   fully informed. For the reasons discussed below, Plaintiff’s Motion to Remand

17   (ECF No. 44) is DENIED.

18                                    BACKGROUND

19         This case arises out of Plaintiff Multistar Industries’ (“Multistar”) purchase

20   of a 2016 Cadillac CTS-V and the vehicle’s breakdown shortly thereafter. Plaintiff



        ORDER DENYING MOTION TO REMAND ~ 1
 1   initially filed this suit against a number of defendants in Adams County Superior

 2   Court on March 15, 2019. ECF No. 1-1. On May 24, 2019, Defendants Love

 3   Chevrolet, Inc. and Darrin Taylor removed this case to federal court on the basis of

 4   diversity jurisdiction. ECF No. 1 at 1-5. On June 20, 2019, Plaintiff filed its First

 5   Amended Complaint. ECF No. 13. On August 26, 2019, this Court entered an

 6   order dismissing most of the named defendants in the matter for lack of personal

 7   jurisdiction. ECF No. 37. On September 19, 2019, this Court entered an order

 8   granting Plaintiff leave to amend its complaint to remove and substitute improperly

 9   named defendants and to sufficiently allege facts in support of its claims against

10   the “John Doe” defendants. ECF No. 39. On October 21, 2019, Plaintiff filed its

11   Second Amended Complaint. ECF No. 40, duplicated at ECF No. 41. Plaintiff

12   once again improperly named “John Doe” defendants without any substantive

13   allegations against them. See ECF No. 39 at 4-5. Based on the amount in

14   controversy alleged in the Second Amended Complaint, Plaintiff filed the instant

15   Motion to Remand to State Court. ECF No. 44.

16                                      DISCUSSION

17          Plaintiff moves to remand this case to state court on the grounds that the

18   amount in controversy requirement for federal diversity jurisdiction is no longer

19   met. ECF No. 44 at 2.

20




        ORDER DENYING MOTION TO REMAND ~ 2
 1         Title 28 United States Code Section 1441 governs removal of cases from

 2   state court to federal court. Generally, a defendant may remove a case to federal

 3   court if the federal court would have subject matter jurisdiction over one or more

 4   of the plaintiff's claims pursuant to 28 U.S.C. §§ 1331 (federal question) or 1332

 5   (diversity of citizenship). See 28 U.S.C. § 1441(a), (b). Under diversity

 6   jurisdiction, federal district courts have “original jurisdiction of all civil actions

 7   where the matter in controversy exceeds the sum or value of $75,000, exclusive of

 8   interest and costs,” and is between diverse citizens. 28 U.S.C. § 1332(a). The

 9   amount in controversy includes the amount of damages in dispute, as well as

10   reasonable attorney’s fees, if mandated or allowed by statute or contract. Galt G/S

11   v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold that where an

12   underlying statute authorizes an award of attorneys’ fees, either with mandatory or

13   discretionary language, such fees may be included in the amount in controversy.”);

14   see also Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007)

15   (“Section 1332(a)’s amount-in-controversy requirement excludes only ‘interest and

16   costs’ and therefore includes attorneys’ fees.”). In determining the amount in

17   controversy, the court may consider whether it is “facially apparent” from the

18   complaint that the demand exceeds $75,000. Abrego Abrego v. Dow Chem. Co.,

19   443 F.3d 676, 690 (9th Cir. 2006) (quoting Singer v. State Farm Mut. Auto. Ins.

20   Co., 116 F.3d 373, 377 (9th Cir. 1997)). “If not, the court may consider facts in




        ORDER DENYING MOTION TO REMAND ~ 3
 1   the removal petition, and may ‘require parties to submit summary-judgment-type

 2   evidence relevant to the amount in controversy at the time of removal.” Id.

 3   (quoting Singer, 116 F.3d at 377).

 4         “[E]vents occurring subsequent to removal which reduce the amount

 5   recoverable, whether beyond the plaintiff’s control or the result of his volition, do

 6   not oust the district court’s jurisdiction once it has attached.” St. Paul Mercury

 7   Indem. Co. v. Red Cab Co., 303 U.S. 283, 293 (1938). Rather, a district court’s

 8   removal jurisdiction is determined at the time of removal or commencement of the

 9   suit in federal court. Freeport-McMoRan, Inc. v. K N. Energy, Inc., 498 U.S. 426,

10   428 (1991) (“We have consistently held that if jurisdiction exists at the time an

11   action is commenced, such jurisdiction may not be divested by subsequent

12   events.”); Hill v. Blind Indus. & Servs. of Md., 179 F.3d 754, 757 (9th Cir. 1999)

13   (“[D]iversity jurisdiction is determined at the time the action commences, and a

14   federal court is not divested of jurisdiction if … the amount in controversy

15   subsequently drops below the minimum jurisdictional level.” (citing St. Paul

16   Mercury, 303 U.S. at 293-95)).

17         At the time of removal to federal court, Plaintiff’s initial complaint was the

18   operative complaint. ECF No. 1. In the initial complaint, Plaintiff sought actual

19   damages in the amount of $84,598.00 for the price of the car; $1,172.15 for hotel

20   and airfare expenses; unspecified alternative transportation or replacement




        ORDER DENYING MOTION TO REMAND ~ 4
 1   damages; attorney’s fees; unspecified out of pocket expenses; and treble damages

 2   under the Washington Consumer Protection Act. ECF No. 1-1 at 16-17, 24. There

 3   is no question that at the time of removal to federal court, the amount in

 4   controversy exceeded $75,000. The Second Amended Complaint seeks actual

 5   damages “in the amount of $10,000 (+/-), plus additional losses, costs and

 6   attorney’s fees,” as well as treble damages. ECF No. 40 at 22-24. However, this

 7   amount is not relevant to the legal inquiry. Hill, 179 F.3d at 757. Because the

 8   amount in controversy requirement was satisfied at the time this case was removed

 9   to federal court, this Court properly retains federal diversity jurisdiction despite the

10   amendments to Plaintiff’s complaint.

11   ACCORDINGLY, IT IS HEREBY ORDERED:

12         1. Plaintiff’s Motion to Remand (ECF No. 44) is DENIED.

13         2. The District Court Executive is directed to once again terminate from the

14             docket defendants Does I-X and ABC Corporations and/or LLCs I-V.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17         DATED December 17, 2019.

18

19                                    THOMAS O. RICE
                               Chief United States District Judge
20




        ORDER DENYING MOTION TO REMAND ~ 5
